Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The amendment filed on 10/21/2021 has been entered. The obviousness-type double patenting rejection for copending applicant 16/086,086 has been withdrawn as the application has been abandoned. The other obviousness-type double patenting rejections remain. Modified grounds of rejection are presented which were necessitated by amendment.  
Status of Claims
Claims 1-2 and 4-5 have been amended. Claims 1-5 remain pending in the current application. Claims 1, 2, 4 and 5 are independent claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oku et al. (US-20020117239-A1, hereinafter Oku).
Regarding claim 1, Oku teaches ferritic stainless steels improved in heat and corrosion-resistance by stabilization of C and N with Nb or Ti which can be used as a member of an exhaust system for an automobile ([0002]).
Oku further teaches a preferred composition range ([0016], [0039], [0041], [0043], [0045], [0047], [0048], [0056], [0058]) which overlaps the instant claim ranges of Fe and 
Oku is silent on a γmax equation and values thereof as relating to the alloys and elemental claimed ranges. The examiner notes that values for γmax can range, depending on the elemental mass selected from the table above. For γmax as defined in instance claim 1: γmax = 420C -11.5Si + 7Mn + 23Ni -11.5Cr + 470N + 9Cu - 52AI + 189. The ranges for γmax are for instant claim 1 are from 9.3 to 108.55 and for Oku preferred range -254.75 to 104.
In the table below, the limitations of the instant claim are summarized along with the Oku preferred range.

Instant Claim 1 (wt.%)
Oku Preferred Range (wt.%)
C
0.03 or less
up to 0.02
Si
from 0.1 to 0.8
up to 1.5
Mn
1.0 or less
up to 1.5
P
0.04  or less
---
S
0.01  or less
---
Ni
0.5 or less
up to 0.5
Cr
from 12.0 to 15.0
12-19
N
0.03 or less
up to 0.02
Nb
from 0.2 to 0.4
0.15-0.80 
Cu
from 0.8 to 1.5
up to 1.5
Al
0.01 to 0.1
up to 4.0
Fe + Inevitable Impurities
Balance
Balance
γmax = 420C -11.5Si + 7Mn + 23Ni -11.5Cr + 470N + 9Cu - 52AI + 189 < 55
γmax:
9.3 to 108.55
-254.75 to 104


The Oku preferred ranges overlaps the claimed ranges of Fe and inevitable impurities, and γmax for equation (1); encompasses the claim ranges of Si, Mn, Cr, Nb, Cu and Al; are within the claimed ranges of C, P, S, and N; and is the same as the claimed range of Ni.

Oku is silent on an elongation at breakage. 
The instant specification provides “a method for producing the ferritic stainless steel according to the present invention is not particularly limited” and further states that the ferritic stainless steel may be produced by including steps of heating a slab; subjecting the slab to hot rolling; annealing; and subjecting it to cold rolling; and further annealing ([0035]).
Oku teaches methods of producing a ferritic stainless steel by heating, hot rolling, batch-type annealing, cold-rolled, finish-annealing ([0061]-[0076]).
Since the instant specification is not particularly limited to a method for producing the ferritic stainless steel, the claimed elongation property is taken to be dependent on the alloy composition. 
Alternatively, the method of Oku overlaps the broad method of the instant specification. 
Furthermore, Oku teaches improving manufacturing conditions on workability to realize a cold-rolling ratio more than 70% influenced by low-temperature toughness and bendability ([0012]); Oku is interested in ensuring good workability ([0100]-[0101]); Oku measures ductility-embrittlement transition temperature of each steel sheet ([0083]); and Oku discloses that ferritic stainless steel used for an exhaust system shall be superior of workability without occurrence of defects even after severe deformation ([0003]). Even though Oku is silent on elongation at breakage, Oku as stated above seeks to make a workable ductile steel that would 
Such a property would have naturally flowed from Oku since the same composition as claimed, processed in a similar manner, would be reasonably expected to yield the same results.  The claimed property would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 2, Oku further teaches the preferred range can optional include Ti: up to 0.3 wt.% ([0052]) and Mo: up to 2.5 wt.% ([0054]). 
Oku is silent on a γmax equation and values thereof as relating to the alloys and elemental claimed ranges.  	For γmax, defined in instance claim 2: γmax = 420C -11.5Si + 7Mn + 23Ni -11.5Cr + 470N + 9Cu - 12Mo -49Ti - 52AI + 189, the ranges for γmax are for instant claim 2 are from -6.5 to 108.55 and for Oku preferred range -299.45 to 104.
In the table below, the limitations of the instant claim are summarized along with the Oku preferred range.

Instant Claim 2 (wt.%)
Oku Preferred Range (wt.%)
C
0.03 or less
up to 0.02
Si
from 0.1 to 0.8
up to 1.5
Mn
1.0 or less
up to 1.5
P
0.04  or less
---
S
0.01  or less
---
Ni
0.5 or less
up to 0.5
Cr
from 12.0 to 15.0
12-19
N
0.03 or less
up to 0.02
Nb
from 0.2 to 0.4
0.15-0.80 
Cu
from 0.8 to 1.5
up to 1.5
Al
0.01 to 0.1
up to 4.0

Balance
Balance
At least one of:


Ti
0.20 or less
up to 0.3
Mo
0.5 or less
up to 2.5
V
0.1 or less
---
Zr
0.5 or less
---
W
0.5 or less
---
Co
0.5 or less
---
B
0.01 or less
---
γmax = 420C - 11.5Si + 7Mn + 23Ni - 11.5Cr + 470N + 9Cu - 12Mo - 49Ti - 52AI + 189 < 55
γmax:
-6.5 to 108.55
-299.45 to 104


The Oku preferred ranges overlaps the claimed ranges of Fe and inevitable impurities, γmax for equation (1), and γmax for equation (2); encompasses the claim ranges of Si, Mn, Cr, Nb, Cu, Al, Ti and Mo; are within the claimed ranges of C, P, S, N, V, Zr, W, Co, and B; and is the same as the claimed range of Ni.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
Oku is silent on an elongation at breakage. 
The instant specification provides “a method for producing the ferritic stainless steel according to the present invention is not particularly limited” and further states that the ferritic stainless steel may be produced by including steps of heating a slab; subjecting the slab to hot rolling; annealing; and subjecting it to cold rolling; and further annealing ([0035]).
Oku teaches methods of producing a ferritic stainless steel by heating, hot rolling, batch-type annealing, cold-rolled, finish-annealing ([0061]-[0076]).

Alternatively, the method of Oku overlaps the broad method of the instant specification. 
Furthermore, Oku teaches improving manufacturing conditions on workability to realize a cold-rolling ratio more than 70% influenced by low-temperature toughness and bendability ([0012]); Oku is interested in ensuring good workability ([0100]-[0101]); Oku measures ductility-embrittlement transition temperature of each steel sheet ([0083]); and Oku discloses that ferritic stainless steel used for an exhaust system shall be superior of workability without occurrence of defects even after severe deformation ([0003]). Even though Oku is silent on elongation at breakage, Oku as stated above seeks to make a workable ductile steel that would be without defects after severe deformation, which would be properties shared with a steel that has an elongation at breakage as instantly claimed.
Such a property would have naturally flowed from Oku since the same composition as claimed, processed in a similar manner, would be reasonably expected to yield the same results.  The claimed property would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 3, Oku is silent on the weight change of the ferritic stainless steel in a high-temperature oxidation, and a thermal fatigue life of the ferritic stainless steel in a thermal fatigue test.

Oku teaches methods of producing a ferritic stainless steel by heating, hot rolling, batch-type annealing, cold-rolled, finish-annealing ([0061]-[0076]).
Since the instant specification is not particularly limited to a method for producing the ferritic stainless steel, the claimed elongation property is taken to be dependent on the alloy composition. 
Alternatively, the method of Oku overlaps the broad method of the instant specification. 
Such a property would have naturally flowed from Oku since the same composition as claimed, processed in a similar manner, would be reasonably expected to yield the same results.  The claimed property would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 4, Oku teaches ferritic stainless steels improved in heat and corrosion-resistance by stabilization of C and N with Nb or Ti which can be used as a member of an exhaust system for an automobile ([0002]) which reads on the preamble.
Furthermore, the preamble limitation “for automobile exhaust gas passage members” is a statement of intended use.
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or 
The rest of instant claim 4 is reject with the rejection of instant claim 1 over Oku as stated above.
Regarding claim 5, Oku teaches ferritic stainless steels improved in heat and corrosion-resistance by stabilization of C and N with Nb or Ti which can be used as a member of an exhaust system for an automobile ([0002]) which reads on the preamble.
Furthermore, the preamble limitation “for automobile exhaust gas passage members” is a statement of intended use.
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Applicant is directed to MPEP 2111.02.
The rest of instant claim 5 is reject with the rejection of instant claim 2 over Oku as stated above.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oku and in further view of Oku et al. (US-20130263979-A1, hereinafter Oku2).
Regarding claims 1-5, the only differences between this rejection of claims 1-5 over Oku in further view of Oku2 with respect to the single reference 103 rejection over Oku as stated above are that the preferred range of Al of Oku in modified by Oku2 teaching of Al and thus the γmax values are also altered.
Oku teaches a preferred range of Al up to 4.0 wt.% for improvement of oxidation-resistance ([0058]). However, the range of Al for Oku is broader than the instant claimed range of Al in instant claims 1-2 and 4-5 of 0.01 to 0.1 wt.%.
Oku2 teaches that is there motivation to control Al in lower amounts up to 0.03 wt.% as a deoxidizing element and that excess Al degrades an external appearance of a stainless steel sheet ([0036]).  The instant specification teaches to keep Al in a preferred range of 0.05 or less since excessive addition of Al lowers surface properties ([0021]). Oku2 seeks to keep Al in a range within the preferred range of instant specification for the same reason. 
It would have been obvious to one of ordinary skill in the art at the date of filing to modify Oku with the Al teaches of Oku2 to achieve deoxidation with an improved an external appearance of the stainless steel sheet. 
For the modified Oku γmax’s of claims 1-2 and 4-5: the γmax’s for claims 1 and 4, with Al range of Oku2 and the prefer ranges of Oku for the elements, range from -48.31 to 104; and the γmax’s for claims 2 and 5, with Al range of Oku2 and the prefer ranges of Oku for the elements, range from -93.01 to 104.

The rest of instant claims 1-5 are reject with the rejection of instant claims 1-5 over Oku as stated above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 6,673,166 B2 (‘166).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of ‘166 teach an overlapping in composition ferritic stainless steel sheet having good workability as that recited in the instant claims 1-2 and 4-5.
‘166 is silent on a γmax equation and values thereof as relating to the alloys and elemental claimed ranges, however the values of γmax can be calculated using the values of claims 1 and 3 of ‘166 and the values of γmax overlap the instant claimed ranges. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 

The instant specification provides “a method for producing the ferritic stainless steel according to the present invention is not particularly limited” and further states that the ferritic stainless steel may be produced by including steps of heating a slab; subjecting the slab to hot rolling; annealing; and subjecting it to cold rolling; and further annealing ([0035]).
Since the instant specification is not particularly limited to a method for producing the ferritic stainless steel, the claimed properties are taken to be dependent on the alloy composition. The steel that is obvious over ‘166, with the same composition and ferritic microstructure as claimed would be reasonably expected to have had the same properties.
A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
With regards to the instant claims 4 and 5, the preamble limitation “for automobile exhaust gas passage members” is a statement of intended use.
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the 
Presented in the table below are a comparison of the compositional limitations of the instant claims with the claims of ‘166; and a comparison of γmax of the instant claims compared with calculated γmax for the claims of ‘166.

Instant Claims 1 and 4 (wt.%)
Claims 1 and 3 of ‘166 (wt.%)
C
0.03 or less
up to 0.03
Si
from 0.1 to 0.8
up to 2.0
Mn
1.0 or less
up to 2.0
P
0.04  or less
---
S
0.01  or less
---
Ni
0.5 or less
up to 0.6
Cr
from 12.0 to 15.0
9-35 
N
0.03 or less
up to 0.03
Nb
from 0.2 to 0.4
0.15-0.80 
Cu
from 0.8 to 1.5
up to 2.0
Al
0.01 to 0.1
up to 6.0
Fe + Inevitable Impurities
Balance
Balance

Instant Claims 2 and 5

At least one of:


Ti
0.20 or less
up to 0.5
Mo
0.5 or less
up to 3.0
V
0.1 or less
---
Zr
0.5 or less
---
W
0.5 or less
---
Co
0.5 or less
---
B
0.01 or less
---
γmax of instant claims 1 and 4:
γmax = 420C - 11.5Si + 7Mn + 23Ni - 11.5Cr + 470N + 9Cu - 52AI + 189 < 55
γmax:
9.3 to 108.55
-548.5 to 158
γmax of instant claims 2 and 5:
γmax = 420C - 11.5Si + 7Mn + 23Ni - 11.5Cr + 470N + 9Cu - 12Mo - 49Ti - 52AI + 189 < 55
γmax:
-6.5 to 108.55
-609 to 158


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 7,094,295 B2 (‘295). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of ‘295 teach an overlapping in composition ferritic stainless steel sheet having good workability as that recited in the instant claims 1-2 and 4-5.
‘295 is silent on a γmax equation and values thereof as relating to the alloys and elemental claimed ranges, however the values of γmax can be calculated using the values of claims 1-2 of ‘295 and the values of γmax overlap the instant claimed ranges. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
 ‘295 is silent on elongation of instant claims 1-2 and 4-5, and the thermal fatigue property of instant claim 3. 
The instant specification provides “a method for producing the ferritic stainless steel according to the present invention is not particularly limited” and further states that the ferritic stainless steel may be produced by including steps of heating a slab; subjecting the slab to hot rolling; annealing; and subjecting it to cold rolling; and further annealing ([0035]).
Since the instant specification is not particularly limited to a method for producing the ferritic stainless steel, the claimed properties are taken to be dependent on the alloy composition. The steel that is obvious over ‘295, with the same composition and ferritic microstructure as claimed would be reasonably expected to have had the same properties.
A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties. The properties not disclosed by the prior Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
With regards to the instant claims 4 and 5, the preamble limitation “for automobile exhaust gas passage members” is a statement of intended use.
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Applicant is directed to MPEP 2111.02.  
Presented in the table below are a comparison of the compositional limitations of the instant claims with the claims of ‘295; and a comparison of γmax of the instant claims compared with calculated γmax for the claims of ‘295.

Instant Claims 1 and 4 (wt.%)
Claims 1 and 2 of ‘295 (wt.%)
C
0.03 or less
up to 0.03
Si
from 0.1 to 0.8
up to 2.0
Mn
1.0 or less
up to 2.0
P
0.04  or less
---
S
0.01  or less
---
Ni
0.5 or less
up to 0.6
Cr
from 12.0 to 15.0
9-35 
N
0.03 or less
up to 0.03
Nb
from 0.2 to 0.4
0.15-0.80 
Cu
from 0.8 to 1.5
up to 2.0
Al
0.01 to 0.1
up to 6.0
Fe + Inevitable Impurities
Balance
Balance

Instant Claims 2 and 5




Ti
0.20 or less
up to 0.5
Mo
0.5 or less
up to 3.0
V
0.1 or less
---
Zr
0.5 or less
---
W
0.5 or less
---
Co
0.5 or less
---
B
0.01 or less
---
γmax of instant claims 1 and 4:
γmax = 420C - 11.5Si + 7Mn + 23Ni - 11.5Cr + 470N + 9Cu - 52AI + 189 < 55
γmax:
9.3 to 108.55
-548.5 to 158
γmax of instant claims 2 and 5:
γmax = 420C - 11.5Si + 7Mn + 23Ni - 11.5Cr + 470N + 9Cu - 12Mo - 49Ti - 52AI + 189 < 55
γmax:
-6.5 to 108.55
-609 to 158


Claims 2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. US 6,802,430 B2 (‘430). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 5-7 of ‘430 teach an overlapping in composition ferritic stainless steel sheet with Ti having an encompassing elongation of 30% or more after fracture as that recited in the instant claims 2 and 5.
‘430 is silent on a γmax equation and values thereof as relating to the alloys and elemental claimed ranges, however the values of γmax can be calculated using the values of claims 1 and 5-7 of ‘430 and the values of γmax overlap the instant claimed range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
With regards to the instant claim 5, the preamble limitation “for automobile exhaust gas passage members” is a statement of intended use.

Presented in the table below are a comparison of the compositional limitations of the instant claims with the claims of ‘430; and a comparison of γmax of the instant claims compared with calculated γmax for the claims of ‘430.

Instant Claims 2 and 5 (wt.%)
Claims 5-7 of ‘430 (wt.%)
C
0.03 or less
up to about 0.015
Si
from 0.1 to 0.8
up to about 0.5
Mn
1.0 or less
---
P
0.04  or less
---
S
0.01  or less
---
Ni
0.5 or less
up to about 2.0
Cr
from 12.0 to 15.0
11.0-25.0
N
0.03 or less
up to about 0.020
Nb
from 0.2 to 0.4
about 0.10-0.50
Cu
from 0.8 to 1.5
up to 2.0
Al
0.01 to 0.1
up to 4.0
Fe + Inevitable Impurities
Balance
Balance



At least one of:


Ti
0.20 or less
about 0.05-0.50
Mo
0.5 or less
up to 3.0
V
0.1 or less
---
Zr
0.5 or less
---
W
0.5 or less
---
Co
0.5 or less
---
B
0.01 or less
up to about 0.0100

γmax = 420C - 11.5Si + 7Mn + 23Ni - 11.5Cr + 470N + 9Cu - 12Mo - 49Ti - 52AI + 189 < 55
γmax:
-6.5 to 108.55
-372.75 to 139.75


Claims 1-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-6 and 8 of U.S. Patent No. US 9,932,650 B2 (‘650). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5-6 of ‘650 teach an overlapping in composition ferritic stainless steel material as that recited in the instant claims 1-2 and 4-5.
‘650 is silent on a γmax equation and values thereof as relating to the alloys and elemental claimed ranges, however the values of γmax can be calculated using the values of claims 5-6 of ‘650 and the values of γmax overlap the instant claimed ranges. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
 ‘650 is silent on elongation of instant claims 1-2 and 4-5, and the thermal fatigue property of instant claim 3. 
The instant specification provides “a method for producing the ferritic stainless steel according to the present invention is not particularly limited” and further states that the ferritic stainless steel may be produced by including steps of heating a slab; subjecting the slab to hot rolling; annealing; and subjecting it to cold rolling; and further annealing ([0035]).
Since the instant specification is not particularly limited to a method for producing the ferritic stainless steel, the claimed properties are taken to be dependent on the alloy composition. The steel that is obvious over ‘650, with the same composition and ferritic microstructure as claimed would be reasonably expected to have had the same properties.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
With regards to the instant claims 4 and 5, the preamble limitation “for automobile exhaust gas passage members” is a statement of intended use.
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Applicant is directed to MPEP 2111.02.  
Furthermore, claim 8 of ‘650 is to a heat exchanger member which meets the “for automobile exhaust gas passage members” limitation. 
Presented in the table below are a comparison of the compositional limitations of the instant claims with the claims of ‘650; and a comparison of γmax of the instant claims compared with calculated γmax for the claims of ‘650.

Instant Claims 1 and 4 (wt.%)
Instant Claims 2 and 5 (wt.%)
Claim 6 of ‘650 (wt.%)
Claim 5 of ‘650 (wt.%)
C
0.03 or less
0.03 or less
0.03 or less
0.03 or less
Si
from 0.1 to 0.8
from 0.1 to 0.8
more than 0.1 to 3
more than 0.1 to 3
Mn
1.0 or less
1.0 or less
0.1 to 2
0.1 to 2
P
0.04  or less
0.04  or less
---
---
S
0.01  or less
0.01  or less
---
---

0.5 or less
0.5 or less
---
5 or less
Cr
from 12.0 to 15.0
from 12.0 to 15.0
10 to 35
10 to 35
N
0.03 or less
0.03 or less
0.03 or less
0.03 or less
Nb
from 0.2 to 0.4
from 0.2 to 0.4
0.2 to 0.8
0.2 to 0.8
Cu
from 0.8 to 1.5
from 0.8 to 1.5
4 or less
4 or less
Al
0.01 to 0.1
0.01 to 0.1
0.06 to 6
0.06 to 6
Fe + Inevitable Impurities
Balance
Balance
Balance
Balance



Claim 5 

At least one of:




Ti

0.20 or less
---
0.5 or less
Mo

0.5 or less
4 or less
4 or less
V

0.1 or less
4 or less
4 or less
Zr

0.5 or less
---
0.5 or less
W

0.5 or less
4 or less
4 or less
Co

0.5 or less
---
5 or less
B

0.01 or less
---
---
γmax of instant claims 1 and 4:
γmax = 420C - 11.5Si + 7Mn + 23Ni - 11.5Cr + 470N + 9Cu - 52AI + 189 < 55
γmax:
9.3 to 108.55

-559.3 to 146.43

γmax of instant claims 2 and 5:
γmax = 420C - 11.5Si + 7Mn + 23Ni - 11.5Cr + 470N + 9Cu - 12Mo - 49Ti - 52AI + 189 < 55
γmax:

-6.5 to 108.55

-631.8 to 261.43


Response to Arguments
	Applicant's arguments filed on 10/21/2021, with respect to the Oku and Oku2 references and the 35 USC§ 103 rejections have been fully considered and given appropriate weight. The amendments to the claims necessities that the rejection be modified. The 35 USC§ 103 rejection of claims 2 and 5 over Oku2 is withdrawn. In the following five sections, applicant’s arguments to the 103 rejection over Oku, the 103 rejection over Oku and Oku2, and obviousness-type double patenting 

Regarding comparative data, criticality, and amounts Si and Cr in comparative data:
Applicant argues that the “Office Action relies on overlapping ranges without assessing the comparative data in the specification showing criticality for the claimed ranges. As acknowledged in the Office Action, none of the example ferritic steels in Oku meet the specifically claimed combination of compounds in the specifically claimed mass percentages. For example, the instant specification sets forth in paragraph [0023] that "higher amounts of Si and Cr added provide better high-temperature oxidation characteristics, but decrease the processability…”

	The rejection over Oku is an obvious type rejection and does not require specific examples, rather overlapping ranges.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. Applicant is directed to MPEP 716.02(d). 
	In this case, applicant suggest that comparative examples 25 and 28 are used to support criticality, comparative example 25 has an amount of Si: 0.81 wt.% and Nb: 0.52 wt.% outside the claimed range; and comparative example 28 has amounts of Cr: 15.08 wt.% and Cu: 0.71 wt.% outside the claimed ranges. 
These comparative examples have multiple elements outside the claimed ranges.  From the instant specification, comparative example 25 has amounts of Nb and Si outside the ranges while having unfavorably formed state of an oxide scale and had a 33% elongation at break; and comparative example 28 has amounts of Cr and Cu outside the ranges while having unfavorably 

Regarding Cu broad range and criticality:
Applicant argues that “Oku fails to disclose a lower limit for the mass% of Cu”:

	Applicant suggest that comparative examples 28 and 30 are used to support criticality of the Cu range. However, comparative example 28 has amounts of Cr: 15.08 wt.% and Cu: 0.71 wt.% outside the claimed ranges, and comparative example 30 has an amount of Cu: 1.51 wt.%  and Mn: 1.01 wt.% outside the claimed range. 
These comparative examples have multiple elements outside the claimed ranges.  From the instant specification, comparative example 28 has amounts of Cr and Cu outside the ranges while having unfavorably formed state of an oxide scale and had a 34% elongation at break; and comparative example 30 has amounts of Mn and Cu outside the claimed ranges while having high-temperature oxidation characteristic 6.4mg/cm2 out of range and had a 34% elongation at break ([0036] Table 2). It is not clear from these examples if Cu is the element reasonable for the criticality of the steel not having sufficient high-temperature strength, elongation at break, nor desired high-temperature oxidation characteristics.
The evidence is not commensurate in scope with the claimed criticality. The criticality claimed for the Si, Cr, and Cu amounts outside the claimed ranges relating to unfavorable elongation is not support by the comparative examples in the instant specification, due to the 

With regard to Oku used for broad range teachings as opposed to specific examples of Oku, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Applicant is directed to MPEP §2123 (I). Furthermore, the disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. Applicant is directed to MPEP §2123 (II).

Regarding improper based on the teachings and optimization of properties:
Applicant argues “Oku teaches overlapping compositions and a similar method of formation that the claimed elongation at break would have flowed naturally from Oku is improper based on the teachings in the instant specification. The instant specification provides multiple comparative examples, each of which falls within the "preferred" ranges in Oku that fails to meet the claimed elongation at break. Oku fails to recognize elongation at break at a variable to optimize, and thus there would have been no reason for one of ordinary skill in the art to modify the example steels in Oku to arrive at a steel that would have the claimed elongation at break. Further, there would not have been a reasonable expectation of success based on the teachings of Oku to create a steel with the claimed elongation at break, when the examples in Oku are further from the claimed steel compositions than the comparative examples provided in the instant specification.”

In response to applicant's argument that the examiner's conclusion of obviousness is improper based on the teachings in the instant specification, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As for “Oku fails to recognize elongation at break at a variable to optimize, and thus there would have been no reason for one of ordinary skill in the art to modify the example steels in Oku”, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Applicant is directed to MPEP 2144.05.II.(B). 
	In this case, Oku teaches utility over the overlapping compositional ranges ([0037]-[0060]) and an overlapping method ([0061]-[0076]). The same composition selected from the overlapping portion of Oku, processed with the overlapping processes of Oku would yield a microstructure which overlaps that of the instant claimed and the elongation at breakage property would naturally flow from this microstructure.  
Even though Oku is silent on the elongation at breakage, the same steel composition selected from the overlapping portion of Oku used for substantially similar ferritic stainless steels processing ([0061]-[0076]) as the processing in the instant specification ([0035]) would be reasonably expected to have had the claimed property. It would have been obvious to have used processing with overlapping process, or at least “close enough” to achieve similar results, through a routine investigation of the broad methods taught by Oku.

Regarding metallographic structure leads to properties:
Applicant argues “in general, the properties of ferritic stainless steels are influenced by not only the composition of the ferritic stainless steels but also metallographic structure 

	Examiner agrees that “the properties of ferritic stainless steels are influenced by not only the composition of the ferritic stainless steels but also metallographic structure thereof. In the present invention, the desired metallographic structure can be obtained by finely controlling the composition of the ferritic stainless steels.”
	However, microstructure is from composition and structure. The same composition processed with the overlapping process of Oku would yield a microstructure which overlaps that of the instant claimed and the elongation at breakage property would naturally flow from this microstructure.  

Regarding obviousness-type double patenting rejections:
The U.S. Patent patents have overlapping compositions and method which would render obvious the claimed features and properties that they are silent on. For further details, the applicant is directed to the double patenting rejection above. The remaining rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734